DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 and 13-20.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art does not disclose or render obvious a first pair of elastic members and a second pair of elastic members; an outer frame, an inner side of the outer frame being connected with the first pair of elastic members, an outer side of the outer frame being connected with the second pair of elastic members, and the outer frame, the first pair of elastic members and the second pair of elastic members being integrally formed as one piece; an inner frame disposed inside the outer frame and connected with the outer frame by the first pair of elastic members; an optical plate member disposed on the inner frame and configured to receive multi- pixel plane image light; and a raised structure provided on at least two opposite sides of the outer frame, the two opposite sides being connected with the second pair of elastic members, and the raised structure occupying more than half the length of each of the two opposite sides of the outer frame.

outer frame (see fig.4, 42) being connected with the first pair of elastic members (see 14B in fig.4), an outer side of the outer frame (see fig.4, 42) being connected with the second pair of elastic members (see 44B in fig.4), and the outer frame (see fig.4, 42), the first pair of elastic members (see 14B in fig.4) and the second pair of elastic members (see 44B in fig.4) being integrally formed as one piece (see the configuration of fig.4); an inner frame (see fig.4, 50A) disposed inside the outer frame (see fig.4, 42) and connected with the outer frame (see fig.4, 42) by the first pair of elastic members (see 14B in fig.4); an optical plate member (see 12 in fig.4) disposed on the inner frame (see fig.4, 50A); and a raised structure (see the raised structures of 52A and B) integrally formed on at least two opposite sides (see the positions of 52A and B) of the outer frame (see fig.4, 42) but does not explicitly disclose a first pair of elastic members and a second pair of elastic members; an outer frame, an inner side of the outer frame being connected with the first pair of elastic members, an outer side of the outer frame being connected with the second pair of elastic members, and the outer frame, the first pair of elastic members and the second pair of elastic members being integrally formed as one piece; an inner frame disposed inside the outer frame and connected with the outer frame by the first pair of elastic members.



	Claims 2-10 are allowed as they depend from allowed claims.

With respect to claim 11, the prior art does not disclose or render obvious a support; a carrier disposed in the support and connected to the support by a first connection bar and a second connection bar; an optical plate member disposed on the carrier and configured to receive multi-pixel plane image light; and a raised structure provided on at least two opposite sides of the carrier, the two opposite sides being respectively connected with the first connection bar and the second connection bar, the raised structure being formed from magnetic substance, and the raised structure occupying more than half the length of each of the two opposite sides of the carrier.

	With respect to claim  to 11, the closest prior art Lin discloses the carrier connected to the support by a first connection bar and a second connection bar (1310 and 1320 in fig. 10C); an optical plate member disposed on the carrier and configured to receive multi-pixel plane image light (see 1500); and a raised structure 1710 provided on a periphery of the carrier (1110), the two opposite sides being respectively connected with the first connection bar and the second connection bar (see 1310), and the raised structure occupying more than half the length of each of the two opposite sides of the carrier (see the position of 1720 in fig. 10C).


Furthermore, it would not have been obvious to modify Heaton to meet the limitations of claim 11, since such a modification would rely on applicant’s disclosure and thus constitute improper hindsight.
Claims 13-20 are allowed as they depend from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711.  The examiner can normally be reached on M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY L BROOKS/Examiner, Art Unit 2882